Citation Nr: 9904997	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture, right medial tibial plateau and proximal tibia, 
with degenerative arthritis and right knee instability, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for status post 
fracture, left femur, with sequestrectomy for treatment of 
osteomyelitis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
ulnar and radial neuropathy, left upper extremity, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to April 
1985.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal to those adverse 
determinations.  Said rating decision also denied an 
increased evaluation for status post fracture of the left 
elbow, evaluated as 10 percent disabling.  However, the 
veteran did not perfect an appeal to that determination.


FINDINGS OF FACT

1.  The veteran's service-connected status post fracture, 
right medial tibial plateau and proximal tibia, with 
degenerative arthritis and right knee instability, is 
manifested by malunion of the tibia with moderate right knee 
disability.

2.  The veteran's service-connected status post fracture, 
left femur, with sequestrectomy for treatment of 
osteomyelitis, is manifested by malunion of the femur with 
moderate left hip disability.

3.  The veteran's service-connected post-traumatic ulnar and 
radial neuropathy, left upper extremity, is manifested by 
moderate incomplete paralysis involving the radicular 
muscles.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation of 20 
percent, but not higher, for status post fracture, right 
medial tibial plateau and proximal tibia, with degenerative 
arthritis and right knee instability, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(1998).

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for status post fracture, left femur, 
with sequestrectomy for treatment of osteomyelitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5255 (1998).

3.  The schedular criteria for a disability evaluation in 
excess of 30 percent for post-traumatic ulnar and radial 
neuropathy, left upper extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's current disabilities arose from an August 1984 
motorcycle accident, which occurred while he was on leave.  
An October 1984 Medical Board report included diagnoses of:  
open transverse fracture, left mid-shaft femur, status post 
open reduction internal fixation; incomplete brachial plexus 
injury left arm; and open comminuted intra-and extra-
articular fracture, right tibia.  An April 1989 Navy 
temporary retired physical examination stated that the 
veteran was hospitalized from February to March of 1989 for 
resection of osteomyelitis of the left femur.  The currently-
assigned disability evaluations were assigned by a rating 
decision dated in May 1990.  The veteran filed his claims for 
increased evaluation in January 1996.

A.  Status Post Fracture, Right Medial Tibial Plateau and 
Proximal 
Tibia, with Degenerative Arthritis and Right Knee Instability

The veteran contends that he should receive separate 
disability evaluations for right knee and right leg 
disabilities, and that he suffers from considerable pain 
which hampers his ability to work.

Recent evidence relevant to the veteran's claim on appeal 
includes the report of a VA examination of the bones dated in 
February 1994.  He complained of pain in his right knee and 
lower leg.  The pain was said to be exacerbated by walking or 
climbing stairs, and by changes in the weather.  Objectively, 
there were multiple, well-healed scars in the right knee and 
right lower leg areas.  The right leg was noted to be shorter 
than the left leg.  Patellofemoral crepitus of the right knee 
was present.  X-ray examination revealed a healed fracture of 
the tibial plateau and proximal tibia with possible deformity 
of the tibial plateau.  Diagnoses were status post multiple 
trauma, with residuals including:  leg length discrepancy 
with right leg shorter than the left; right knee 
chondromalacia; and healed right tibia fracture.

The veteran was afforded his most recent VA examination in 
February 1996.  He reported constant pain in his right knee, 
which worsened after standing or walking for 3 hours.  Rain, 
weather changes, too much motion, or sitting for 1 hour 
resulted in stiffness in the right knee.  The veteran denied 
swelling or buckling of the knee, although he felt that he 
hyperextended the knee two times per month.  Following 1 hour 
of walking, the veteran suffered from pain in his right lower 
leg, a few centimeters proximal to his ankle.  

There were several scars on the right leg in the vicinity of 
the knee, each of which was healed and nontender.  
Examination of the right knee revealed neither effusion nor 
varus or valgus deformity.  Range of motion was flexion to 
120 degrees.  The veteran denied pain during flexion or 
extension.  There was no tenderness of the medial or lateral 
joint line of the right knee.  Lachman's test was positive.  
X-ray examination of the right knee revealed orthopedic 
hardware in place in the proximal medial aspect of the tibia.  
There was mild narrowing of the joint space and slight 
narrowing of the patellofemoral joint.  The fibula was 
intact.  Diagnoses were:  history of fracture of the right 
tibia, status post internal fixation; history of fracture of 
the right fibula by report; mild degenerative joint disease 
of the right knee; and deficiency of the right anterior 
cruciate ligament.  During neurological examination, the 
veteran reported diminished ability to appreciate light touch 
on the right leg overlying the anterior tibia, which extended 
from the knee to the ankle.  Motor strength was 5/5 in the 
right tibialis anterior and peroneus longus and brevis, and 
4/5 in the right extensor hallucis longus and extensor 
digitorum longus.  The diagnosis was right peroneal 
neuropathy.

During his personal hearing in December 1996, the veteran 
testified that he worked in an automotive plant, and that 
while he did not experience any swelling in his knees, they 
had buckled while on the job, approximately two times per 
year.  He reported that pain in the right knee was 
increasing, and that he took 50 milligrams of Methadone daily 
and 800 to 1200 milligrams of Motrin daily to help the pain.  
He testified that he had lost over 40 days from work in the 
past year, due to his knee and other disabilities.  The 
veteran also testified that he had difficulty in walking up 
and down stairs, due to his knee and leg disabilities.  He 
testified that he had full range of motion of the right knee, 
and that it did not "catch" or "lock up" on him other than 
what he reported while on the job, but there was a lot of 
pain.

The Board notes that disabilities of the knee and leg are 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 
5256 through 5263 (1998).  The range of motion of these 
joints is provided at 38 C.F.R. § 4.70, Plate II (0 to 140 
degrees) (1998).  The veteran is currently assigned a 10 
percent disability evaluation for status post fracture, right 
medial tibial plateau and proximal tibia, with degenerative 
arthritis and right knee instability, pursuant to Diagnostic 
Code 5262.  This code section provides a 10 percent 
disability evaluation for malunion of the tibia with slight 
knee disability, while a 20 percent disability evaluation is 
warranted for malunion of the tibia with moderate knee 
disability and a 30 percent disability evaluation for 
malunion of the tibia with marked knee disability.

Based on the evidence of record, the Board finds that the 
veteran's symptomatology most closely approximates a 20 
percent evaluation, reflecting malunion of the tibia with 
moderate right knee impairment, under Diagnostic Code 5262.  
In this respect, the Board notes the findings of leg length 
discrepancy (right leg shorter than the left) and right knee 
chondromalacia made during VA examination in February 1994.  
During the veteran's most recent examination in February 
1996, flexion was noted to be to 120 degrees, Lachman's test 
was positive, and a diagnosis of mild degenerative joint 
disease of the right knee was rendered.  In the Board's 
opinion, these findings represent "moderate" right knee 
disability, but do not rise to the level of "marked" right 
knee disability pursuant to Diagnostic Code 5262.  Indeed, 
February 1996 examination did not reveal effusion, varus or 
valgus deformity, pain during flexion or extension, or 
tenderness in the medial or lateral joint line.

The Board will now look to other Diagnostic Codes that allow 
a potential disability evaluation in excess of 20 percent for 
the veteran's service-connected status post fracture, right 
medial tibial plateau and proximal tibia, with degenerative 
arthritis and right knee instability.  Those applicable 
sections are 5256, 5257, 5260, and 5261.  Because ankylosis 
(bony fixation) of the right knee has not been shown, an 
increased evaluation, in excess of the prevailing 20 percent 
rating, is not warranted under Diagnostic Code 5256.  Nor 
does the evidence of record substantiate "severe" 
subluxation or instability, as contemplated for a 30 percent 
evaluation under Diagnostic Code 5257.  Although the veteran 
reported that his knee "buckled" approximately two times 
per year while he was on the job, consistent swelling or 
bucking of the right knee has not been reported.  
Furthermore, the evidence does not demonstrate that use of a 
brace has been medically prescribed, or the extent for which 
such an appliance is currently necessary.  With respect to 
range of motion limitations, a limitation of flexion of the 
leg to 15 degrees is necessary for a 30 percent rating under 
Diagnostic Code 5260.  Flexion of the veteran's right leg was 
to 120 degrees during VA examination in February 1996.  As a 
result, an increased evaluation in excess of 20 percent 
cannot be assigned under section 5260.  Nor has a limitation 
of extension of the right leg to 20 degrees been shown, as is 
required for a 30 percent disability evaluation under 
Diagnostic Code 5261.  Moreover, the veteran testified in 
December 1996 that he had full range of motion of the right 
knee.

In view of the foregoing, a 20 percent disability evaluation 
pursuant to Diagnostic Code 5262 most clearly contemplates 
the current severity of the veteran's service-connected 
status post fracture, right medial tibial plateau and 
proximal tibia, with degenerative arthritis and right knee 
instability.

However, the veteran contends that separate disability 
evaluations are warranted for this disability, because the 
tibia and the knee should not be "lumped together," and 
because pain and suffering have not been taken into 
consideration.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, symptoms must be viewed in conjunction with 
the objective medical evidence of record and alone can not be 
the basis of an increased rating.

Initially, with respect to the veteran's degenerative joint 
disease of the right knee, in the absence of swelling, spasm, 
or objective findings on examination of painful motion 
attributed to the degenerative joint disease of the right 
knee, a separate disability evaluation for degenerative joint 
disease under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 
5010, is not warranted.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; Esteban, 6 Vet. App. at 261-62 (separate evaluations 
are warranted where the symptomatology for the conditions is 
distinct and separate).  See generally VAOPGCPREC 23-97 (July 
1, 1997).

In the same manner, the Board is cognizant of the veteran's 
subjective complaints of pain both on appeal and presented 
during VA examinations in February 1994 and February 1996.  
These complaints of discomfort and pain have been considered 
and have been taken into account in the assignment of the 20 
percent evaluation for the veteran's service-connected status 
post fracture, right medial tibial plateau and proximal 
tibia, with degenerative arthritis and right knee 
instability.  Consequently, the diagnostic codes and general 
rating criteria (38 C.F.R. §§ 4.40, 4.45) pertaining to pain 
and additional functional limitation imposed during flare-ups 
have already been accounted for in the assignment of the 
current disability evaluation.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996); cf. DeLuca v. Brown, 8 Vet. App. 202, 205-
08 (1995).  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  The Board finds that the 20 
percent rating adequately compensates the veteran for the 
level of his pain.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's service-connected status post 
fracture, right medial tibial plateau and proximal tibia, 
with degenerative arthritis and right knee instability.

Finally, the Board would point out that its evaluation of the 
instant claim is based solely upon the provisions of VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Clearly, due to the nature of the veteran's 
right tibia and knee disability, some interference with his 
employment would be expected, and indeed was testified to 
during his December 1996 hearing.  However, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected status post fracture, right medial 
tibial plateau and proximal tibia, with degenerative 
arthritis and right knee instability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for an assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


B.  Status Post Fracture, Left Femur, with Sequestrectomy

During VA examination in February 1994, the veteran 
complained of pain in his left thigh and leg, exacerbated by 
walking or climbing stairs, or by weather changes.  
Objectively, there were multiple, well-healed scars in the 
left thigh and lower leg areas.  There was also evidence of 
left peroneal neuropathy.  Strength in the left lower 
extremity was normal, except for possibly suddenly weakened 
left ankle dorsiflexion.  Muscle bulk in the lower 
extremities appeared normal.  X-ray examination revealed a 
healed fracture of the mid-femoral shaft with residual 
deformity.  Diagnoses were left femur fracture and status 
post debridement for chronic osteomyelitis (which appeared 
quiescent).

During VA examination in February 1996, the veteran reported 
that his left thigh and left hip were painful "all the 
time," and that the pain worsened after he would stand, 
walk, or sit for "less than an hour."  The veteran stated 
that he had "an ongoing battle" to achieve a comfortable 
position, and that the pain in his left thigh interfered with 
his ability to sleep.  The pain was worsened by rainy 
weather.  

Examination of the left thigh revealed a number of scars, all 
of which were healed and nontender.  There was no tenderness 
in the region of the left trochanteric bursa.  Range of 
motion of the left hip was flexion to 120 degrees, extension 
to 30 degrees, abduction to 45 degrees, adduction to 20 
degrees, internal rotation to 30 degrees, and external 
rotation to 35 degrees.  The veteran complained of hip pain 
during flexion, extension, adduction, and abduction.  He had 
pain in his left thigh during internal and external rotation.  
X-ray examination of the left hip and femur performed the 
previous month revealed the previous, healed fracture of the 
femur, and no other abnormalities of the hip.  A three-phase 
bone scan and abscess localization revealed no scintographic 
evidence of left femur osteomyelitis.  Diagnoses included:  
history of fracture of the left femur, status post internal 
fixation; history of osteomyelitis of the left femur; and 
history of infection of an intramedullary nail in the left 
femur, status post removal with incision, debridement and 
reaming of the femoral canal.

With respect to his left femur, the veteran testified that he 
no longer had osteomyelitis, but that he had always suffered 
from pain.  He testified that following the in-service 
accident, his left leg healed shorter than his right leg, and 
that he felt there was a nonunion in the location where a 
portion of the femur bone was removed due to osteomyelitis.

The veteran's service-connected status post fracture, left 
femur, with sequestrectomy for treatment of osteomyelitis, is 
currently rated as 20 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  That code section 
provides a 20 percent disability evaluation for malunion of 
the femur which is manifested by moderate hip disability.  A 
30 percent disability evaluation is warranted for malunion of 
the femur which is manifested by marked hip disability.

The Board finds that the overall disability picture that has 
been presented for the veteran's service-connected status 
post fracture, left femur, with sequestrectomy for treatment 
of osteomyelitis, more nearly approximates the criteria 
exemplified by the current 20 percent disability evaluation 
assigned pursuant to Diagnostic Code 5255.  During VA 
examination in February 1996, X-ray examination of the left 
hip and femur performed the previous month revealed the 
healed fracture of the femur, and no other abnormalities of 
the hip.  Moreover, a three-phase bone scan and abscess 
localization revealed no scintographic evidence of left femur 
osteomyelitis.  It is the Board's opinion that these findings 
represent "moderate" disability of the left femur and hip, 
at best, an do not rise to the level of "marked" disability 
required for a 30 percent disability evaluation pursuant to 
Diagnostic Code 5255.

Other code sections which allow a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
status post fracture, left femur, with sequestrectomy for 
treatment of osteomyelitis, are Diagnostic Codes 5250, 5252, 
and 5254.  Because the veteran does not suffer from ankylosis 
of the hip, an increased evaluation is not warranted under 
Diagnostic Code 5250.  Diagnostic Code 5252 permits 
assignment of a 30 percent disability evaluation in the event 
of limitation of flexion of the thigh to 20 degrees.  Because 
flexion of the left hip was to 120 degrees during VA 
examination in February 1996, an increased evaluation to 30 
percent is not warranted under section 5252.  Finally, the 
veteran does not exhibit a flail joint of the left hip, which 
would allow an increased evaluation pursuant to Diagnostic 
Code 5254.

Hence, the current 20 percent disability evaluation pursuant 
to Diagnostic Code 5255 most accurately reflects the current 
level of disability of the veteran's service-connected status 
post fracture, left femur, with sequestrectomy for treatment 
of osteomyelitis.

The Board is aware of the veteran's subjective complaints of 
pain, which he has articulated both on appeal and during his 
February 1996 VA examination, when he complained of hip pain 
during flexion, extension, adduction, and abduction, as well 
as of pain in the left thigh during internal and external 
rotation.  These complaints of discomfort and pain have been 
considered and have been taken into account in assignment of 
the current 20 percent evaluation for the veteran's service-
connected status post fracture, left femur, with 
sequestrectomy for treatment of osteomyelitis.  See 38 C.F.R. 
§§ 4.40, 4.45; Johnson, 9 Vet. App. at 10; cf. DeLuca, 8 Vet. 
App. at 205-08.  Also, the Board must again emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon, 10 Vet. App. at 196.  The Board 
therefore finds that the 20 percent rating adequately 
compensates the veteran for the level of his pain.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's service-connected status post 
fracture, left femur, with sequestrectomy for treatment of 
osteomyelitis.

The Board also finds that, because there is no evidence that 
the disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  However, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).

C.  Post-Traumatic Ulnar and Radial Neuropathy

February 1994 VA examination revealed multiple scars in the 
left forearm area.  There was neither drainage, erythema, or 
swelling noted.  There was a contraction deformity of the 
left upper extremity, and the elbow could not be fully 
extended.  There was also evidence of radial ulnar neuropathy 
with atrophy of the biceps muscle on the left, as well as the 
forearm muscles, and a mild claw hand with some mild ulnar 
deviation of the wrist.  Wrist flexion and extension were 4/5 
on the left and 5/5 on the right.  Supination and pronation 
were absent on the left, and normal on the right.  X-ray 
examination revealed a healed fracture of the proximal left 
ulna.  Diagnoses were left ulnar neuropathy and left radial 
neuropathy.

During VA examination in February 1996, the veteran 
complained that his left forearm proximal to his wrist 
"aches all the time."  Weather changes and lifting at least 
10 pounds caused this pain to increase.  The veteran reported 
that the dorsal and ventral surfaces of his left little 
finger and the lateral half of his left ring finger were 
always numb.  He also noted numbness in the medial and 
posterior areas of his left forearm, and stated that he was 
unable to make a tight fist or use all of his fingers to grip 
an object tightly.

Examination of the left upper extremity revealed multiple 
scars, all of which were healed and nontender.  The veteran 
achieved 60 degrees of supination and 50 degrees of pronation 
of his left forearm, with pain.  X-ray examination revealed a 
long orthopedic screw in place in the proximal half of the 
ulna.  There was a bony deformity consistent with prior 
fracture.  Wires were visible in the region of the olecranon.  
Diagnoses were history of fracture of the left ulna, status 
post internal fixation, and history of fracture of the left 
radius by report.  During neurological examination, the 
veteran reported diminished ability to appreciate light touch 
on the dorsal and ventral surface of his left little finger 
and the medial half of his left ring finger.  This extended 
to the medial hand and distal medial forearm.  Motor strength 
ranged from 0/5 in the flexor digitorum profundus of the left 
little finger to 5/5 in the left adductor pollicis, left 
extensor indicis proprius, abductor pollices longus and 
extensor carpi radialis longus.  The diagnosis was left ulnar 
and radial neuropathy.

Concerning his left upper extremity, the veteran testified in 
December 1996 that there was a steel rod in his arm, a 
foreign screw in his humerus, and a wire in his elbow.  He 
testified that he could move his arm in full rotation but 
that there was a lot of pain "all the time."  He further 
testified that his "ulna nerve was gone" and he did not 
have his strength back.  The veteran testified that he had 
been given "a lighter job" at work, where he did not have 
to lift as much weight, and that his grip was much less in 
the left arm than in the right.  He also testified that he 
was right-handed.

The veteran's service-connected post-traumatic radial and 
ulnar neuropathy of the left upper extremity is currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8513. Under this provision, a 30 
percent evaluation is warranted for moderate incomplete 
paralysis of all radicular nerve groups of the minor upper 
extremity.  Severe incomplete paralysis warrants a 60 percent 
evaluation.

The term "incomplete paralysis," with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the disability picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a.

Review of the evidence of record shows that the veteran's 
service-connected post-traumatic radial and ulnar neuropathy 
of the left upper extremity is most appropriately rated by 
the current 30 percent disability evaluation for moderate 
incomplete paralysis of the minor extremity, pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8513.  It is the Board's 
opinion that the clinical findings of record do not reflect a 
"severe" case of incomplete paralysis of the left upper 
extremity.  In essence, relying upon the language of 
38 C.F.R. § 4.124a, a "severe" impairment appears to be 
best applied where the extremity is not quite completely 
paralyzed, but is significantly more disabling than mild or 
moderate.

However, given that the veteran can use his left upper 
extremity, although not to the extent of his right upper 
extremity, the Board concludes that his left upper extremity 
disability is no more than moderate.  In the Board's view, a 
"severe" case of disability would require a greater degree 
of significant clinical findings to support an increased 
rating for the left upper extremity.  Thus, the veteran would 
have to show near-complete paralysis of the left upper 
extremity.  As the rating criteria for peripheral nerve 
injuries focuses on loss of use of the affected extremity, a 
severe impairment would logically necessitate that the 
disability be manifested by severe loss of use, which the 
evidence of record does not show.  The veteran's complaints 
during VA examination in February 1996 involved numbness in 
the left forearm and certain fingers, inability to make a 
fist, and inability to grip objects tightly.  Hence, an 
increased disability evaluation is not warranted, and the 
veteran's post-traumatic ulnar and radial neuropathy of the 
left upper extremity is most appropriately evaluated as 30 
percent disabling pursuant to Diagnostic Code 8513.

The Board has considered evaluating the veteran's left upper 
extremity disability pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (paralysis of the ulnar nerve).  
However, a disability evaluation in excess of 30 percent for 
the minor extremity under that code section requires complete 
paralysis (the "griffin claw" deformity).

Because the veteran's disability is evaluated pursuant to 
criteria which are not predicated on range of motion, §§ 4.40 
and 4.45 do not apply with respect to pain.  Johnson, 9 Vet. 
App. at 11.  Nevertheless, the veteran's complaints of pain 
have been taken into account in assignment of the current 30 
percent disability evaluation for his service-connected left 
upper extremity disability.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's service-connected post-
traumatic ulnar and radial neuropathy of the left upper 
extremity.

The Board also finds that, because there is no evidence that 
the disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  However, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 54-55.

Finally, the Board has considered the contentions of the 
veteran and his representative that the February 1996 VA 
examination was inadequate.  Implicit in these contentions is 
that the examination was merely cursory in nature.  A review 
of the February 1996 examination report, however, reveals no 
evidence of irregularity.  Indeed, if the veteran arguably 
did undergo a cursory examination, it would be difficult to 
ascertain how the report arrives at the very specific 
findings contained within.  The February 1996 examination 
report clearly and concisely indicates the veteran's 
complaints, lists detailed examination findings, and sets 
forth complete X-ray reports.

Accordingly, the Board finds that the February 1996 
examination report accurately reflects and reinforces the 
adequacy of the underlying examination.  Hence, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.



ORDER

Entitlement to an increased evaluation of 20 percent for 
status post fracture, right medial tibial plateau and 
proximal tibia, with degenerative arthritis and right knee 
instability, is granted, subject to the laws and regulations 
concerning payment of monetary awards.

Entitlement to a rating in excess of 20 percent for status 
post fracture, left femur, with sequestrectomy for treatment 
of osteomyelitis, is denied.

Entitlement to a rating in excess of 30 percent for post-
traumatic ulnar and radial neuropathy, left upper extremity, 
is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 17 -


